Deemer, J.
(dissenting). — The question in this case is solely one of statutory construction. There is no disputing the fact that the railway company had constructed a solid embankment over and across what is termed in the opinion a natural water course, and was- taking care of the water which originally flowed in this so-called channel to the satisfaction of all parties interested by a culvert which was at least four by five feet in size,’ some two. hundred and fifty feet distant from the so-called water course. The drainage ditch, as planned, did not cross where the company had located its culvert and where it was taking care of all the water which naturally flowed therein, but at a place two hundred and fifty feet distant, which place was agreed upon by the engineer in charge of the work and the railway company. It is also shown that the manner and method in which the improvements should cross the right of way was agreed to, and that this contemplated, as it must have done, the construction of a bridge across the excavation which was necessitated by the establishment of the drainage district, and for no other reason. Having taken care of the natural flow of water at another place in its right of way, presumably with the consent of all parties in interest, for no one seems to *18have been objecting to it, the railway company was not bound either at common law or by any statute to take care of the natural or any increased flow at some other place without being compensated therefor. If this be not true, then the company was bound to maintain two bridges or culverts and two excavations through its right of way to take care of both the natural and the increased flow of water.. That this obligation was not imposed upon it at common law nor could it be by statute is to my mind easily demonstrable. It is elementary law that the owners of land through which water flows may divert this water by an artificial channel, provided théy return the water to the original water course when it strikes the land of a lower proprietor without material diminution in volume. And it is well established that riparian owners may change the natural channel of a water course and divert it into a new channel, provided, of course, it is returned to the original course before it' reaches the land of a lower proprietor.- The new channel thus established, will then become the water course with all the rights and privileges incident to the natural one. This is the rule everywhere established, and it has been recognized and enforced by this court. See Meir v. Kroft (Iowa), 80 N. W. 521; Matheson v. Ward, 24 Wash. 407 (64 Pac. 520, 85 Am. St. Rep. 955); Preston v. Hull, 77 Iowa, 309 (42 N. W. 305) and the many cases cited in 30 Am. & Eng. Ency. of Law (2d Ed.) 362, 363. When the channel of a stream is thus changed, neither the lower riparian owner nor any other person has a right to demand that the water be restored to its old channel. This is one of the inalienable rights which an owner has to the use of water flowing through his land. There can be no doubt from the record in this case that there was no natural water course at the place where 'the proposed ditch crossed the right of way. That there was an old abandoned channel there I may admit; but the real, water course was where the culvert had been *19erected some two hundred and fifty feet away. The old channel was the property of the landowners, and the easement of the railway company acquired in the manner shown was superior to the right to- have the channel reopened at a place where I may admit it originally ran. There, certainly were not two water courses taking care of the same water across this right of way. Either the new or the old was the water course, and under all the authorities which I have been able to find the new, or, more properly speaking, the changed one, became the water course in so far as this case is concerned. Surely the petitioners for the drain could not insist upon the railway company’s changing back to the original water course. They had of necessity to take the situation as they found it. Even if it be assumed that some one interested in the natural flow might have compelled a return of the water to- the original channel, these petitioners for the drainage district could not compel it in this roundabout and indirect method. The real fact is that the drainage ditch did not follow the natural or, more properly speaking, the artificial channel, which, as I have already said, took upon itself the character of a water course; and the railway company is bound, if the majority opinion be adopted, not only to excavate its roadbed and build a ditch through its right of way, but to construct a bridge solely because of the establishment of this drainage district and not to take care of the water flowing in its natural or artificial channel.
Going now to the construction of the statute which was in force when this action was brought, we find that it is provided that whenever the board of supervisors shall have established any drainage district or change of any natural water course, and the ditch, drain, or water course crosses the right of way of any railway company, such railway company shall proceed to ’construct such ditch, drain, or change of natural water course in accordance *20with the plans and specifications as shown by the plat and profile of the engineer. It is also provided that all other proceedings in relation to railroads shall be the same as provided for individual property owners, within the district, “except that the cost of constructing the improvement across its right of way shall be considered as an element of damages by the appraisers thereof.” "What is meant, then, by the cost of constructing the improvement across its right of way when the board shall have established a ditch, drain, or change of any natural water course % The majority, as I understand it, hold that nothing can be awarded to the railway company save the expense of making the new excavation, although it must be conceded that a bridge is necessary and is a part of the expense to which the railway company must be put. That the construction of bridges is a part of such improvement it seems to me is clear. Section 20, chapter 68, Laws 30th General Assembly seems to recognize that the construction of bridges is a part of the improvement, for it- says'that, whenever the making of the improvement necessitates the building of a bridge, the board of supervisors shall build and construct the same. Moreover, I think all will agree that, if the ditch is so constructed through the land of an individual owner as that a bridge will be necessary to enable him to get from one part of .his land to another, the cost of the building of the bridge must be taken into account as an element of his damages. If this be not true, then his property is taken from him without compensation, and any such interpretation of the statute would to my mind make it unconstitutional. The majority say, however, that no such interpretation should be placed upon the statute when applied to railway companies, for the reason that the Supreme Court of the United States has decided that, as applied to such companies, the cost of erecting a larger bridge across a natural water course to take care of the increased flow of water by the estab*21lishment of the drainage district may be imposed upon a railway company without violating the fundamental constitutional provision against taking property without compensation or without due process of law.
As I read the majority opinion, the decisions from the Supreme Court of Illinois and from the Supreme Court of the United States are cited, not as applicable to the case now before us, but as furnishing a guide to the interpretation of the statute now before us for construction, with the thought that the legislature. passing the statute in question must have had these decisions in mind when it passed the act. The fundamental difficulty with this position is that the act was passed and approved April 29, 1904, while the decision of the Illinois court was not handed down until October 24, 1904, and the decision in the Supreme Court of the United States was not made until March 5, 1906. If it be thought that the Legislature anticipated the decision of the Supreme Court of the United States and knew the law, although it had not been pronounced by the supreme tribunal, it is enough to say in answer that four out of nine judges of that court did not know the law because they dissent from the opinion upon which the majority seem to place some reliance. It must be remembered, too, that the Supreme Court of the United States held that while the expense attendant upon the removal of the present bridge and culvert and the timbers and stone placed by the company in the creek, as well as the expense of the erection of any new bridge which the company may elect to.construct in order to conform to the 'plan of the commissioners, should be borne by the railway company, the expense attendant upon the removal of the soil in order to enlarge, deepen and widen the channel must be borne by the drainage district. Again, it must not be forgotten that in the case of Railway v. Illinois there was a bridge across a natural stream at the exact place where the drainage ditch was *22established. How different is the instant case ? Here there was no bridge at the place where the ditch was to cross the right of way, and no opening in the embankment. There was another water course two hundred and fifty feet away where there was a bridge which must be kept up and maintained by the railway company to take care of the water flowing through it. Now, for the sole purpose of taking care of the water coining from the drainage district, it is hound to open up its embankment and build a new bridge to take care of that water, and nothing else. Surely this is a taking of its property without compensation and without due process of law. The authorities cited by the majority do not run counter to the views thus expressed.
Going back now to the matter of legislative construction, the Thirty-Second General Assembly, which convened after the decisions referred to in the majority opinion, concluded that it would change the law so as to comply with the rules announced in those cases and also provide for just such a situation as we find in this case. If the majority be correct in their interpretation of the acts of the Thirtieth General Assembly, there was absolutely no need for any change in that law, and the act of the Thirty-Second General Assembly was of "no purpose. It is a fundamental rule that in the construction of statutes and in arriving at the legislative intent that legislative construction should be looked to in determining the intent of that body. It will be noticed that in quoting the section and chapter of the acts of the Thirty-Second General Assembly the majority adopt the view therein expressed almost exactly as stated. The act of the Thirtieth General Assembly must have meant something else, or there would have been no need for the subsequent enactment, and that the Legislature believed that my construction of the Thirtieth General Assembly is correct I have no doubt; for we must assume that there was some mis*23chief intended to be cured else there was no purpose in the subsequent enactment.
Going now to Acts 32d General Assembly, 1907, chapter 95, section 3, we find that sections 18 and 19 of chapter 68 of the acts of the Thirteenth General Assembly were amended so as to read: ' “Whenever the board of supervisors shall have established any drainage district or change of any natural water course and the ditch, drain or water course crosses the right of way of any railroad company, the county auditor shall cause notice to be served upon the railway company directing the company to construct such improvement according to the plans and specifications - at the place designated, across its right of way, and to build and' construct, or rebuild and reconstruct the necessary culvert or bridge where any ditch, drain or water course crosses its right of way, within thirty days, and upon receiving such notice, it shall be the duty of the railway company to construct the improvement across its right of way according to the plans and specifications, and to huild and construct, or rebuild and reconstruct the necessary culvert or bridge. . . . and the cost of constructing the improvement across the right of way of such company, not including the cost of building and constructing or rebuilding and reconstructing any necessary culvert or bridge, shall be considered as an element of such company’s damages by the appraisers thereof; and the cost ... of any necessary culvert or bridge shall be borne by such railway company without reimbursement therefor.” By section 1 of chapter 95 it is provided that “the ditches and drains herein provided for shall be surveyed and located along a general course of natural drainage of the lands having due regard for straightening and shortening of such natural streams, water courses, and course of natural drainage. Whenever any such ditch or drain crosses any railway right of way it shall be located at the place of the natural way across *24such right of way, unless said railway company shall have provided another place in the construction of the roadbed for the flow of the water, and if located at the place provided by the railroad company, such company shall be estopped from afterwards objecting to such location on the ground that it is not at the place of the natural water way.” This last quotation must, of course, be expressive of the common law. If it were not, it too would undoubtedly be unconstitutional.- So that I think it very clear that the Thirtieth General Assembly, by section 19 of the act in question, contemplated that the railway in a case such as the one now before us should be reimbursed for the expense it was to in constructing the improvement across its right of way; and that, as a bridge was made necessary solely by reason of the establishment of the ditch, it was a part of the cost of constructing the improvement across its right of way. If this be not true, then there was no reason which I can think of for the Legislature’s passing the act known as chapter 95 of the Thirty-Second General Assembly.
The majority refer to- section 2021 of the Code. ' It will be noticed that it simply requires of a railway company that it maintain and keep in good repair all bridges which it may construct for the purpose of enabling its railway to pass over any water course. This surely does not mean that it must build and keep in repair two bridges for the same water course. If it constructs one so as to take care of the water to the satisfaction of ’both upper and lower proprietors, it has done all that can be required of it. Having undertaken to do this, it is not for some petitioners for a drainage district to insist that it build another bridge for the' purpose of enabling it to cross over ■a ditch to accommodate the water collected for the purpose of drainage. If the parties had agreed upon a ditch being constructed through the channel where the culvert was when, proceedings were instituted, we would, in my opin*25ion, have a very different case. There is no complaint anywhere in this case that the company is not properly taking care of the water which flowed in a natural water course. Neither lower nor upper proprietor to the railway company is interposing any objection' to the means which the railway company has adopted for taking care of the water which naturally crossed its right of way. Section 2021 manifestly has nothing to do with this case. The fact that the railway company agreed with the engineer connected with the drainage proceedings about the place where the ditch should cross the right of way is in no manner controlling. The question is: What damage is the railway company entitled to by reason of the construction of this ditch through a solid embankment which it had a perfect right to maintain? I certainly do not agree to the statement in the ‘ opinion that but for the statute there would be no basis for any claim of the railway company to compensation. No case has as yet gone to that extent.
I feel the duty of dissenting in this case because of the fact that, if the majority are correct, there never can be allowed to an individual landowner anything by way of compensation for the construction of bridges across ditches running through agricultural or farm lands, even though those bridges ..be necessary to afford access from one part of the lands to another. If the majority are correct, then the only matter which may be considered in fixing the damages, no matter who the claimant, is the expense of digging the ditch and constructing it according to the plans of the engineer; and, even if these plans show the necessity for bridges or culverts, nothing can ever be allowed therefor. If this be the construction, then I have very grave doubts about the constitutionality of the law. I may say in conclusion that I doubt very much whether the question decided by the majority is presented by appellant’s counsel. But, however this may be, I can *26not bring myself to the conclusion arrived at by the majority. Though I concede that, under the act of the Thirty-Second General Assembly passed after this case was tried and determined in the lower court, there might be some ground for arriving at the conclusion reached by the majority, although even under that act it would seem that to deprive the railway company of compensation for the building of a bridge where there has been an artificial change in a water course, the ditch or drain, must be constructed along and through this artificial channel. Surely, if the ditch is to be constructed at some other point than where the water naturally flows, the company can not be compelled to erect bridges which were not necessary or required before the establishment of the drainage ditch. For instance, if the ditch does not follow the natural or artificial water course, the railway company can not be compelled to open up its embankment and build the required bridge without receiving compensation. No such burden is imposed upon it at common law, nor could it in my judgment be created by statute.
For these reasons, I respectfully dissent from the conclusions of the majority.